DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 5/18/22 has been entered. Claim(s) 1 and 3-11 are pending in the application and are under examination.
	Applicant’s amendments have overcome all rejections under 35 USC 112 and 102 from the previous Office Action mailed on 8/18/21.  
	The interpretation under 35 USC 112(f) is maintained.  
	The rejection under 35 USC 101 is maintained.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1 and 3-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a product or process, and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps or tasks related to presenting guidance information that could be practically performed by mental process (i.e., observation, evaluation, opinion, and/or judgement) and/or certain methods of organizing human activity (i.e., commercial or interpersonal interaction, instruction, and/or teaching) and/or mathematical concepts (i.e., mathematical calculations), including: collect operation data of a plant (observation; commercial or interpersonal interaction); determine or identify an operation mode of the plant device provided in the plant on the basis of the calculated operation time (evaluation); and present guidance information according to the operation mode (opinion or judgement; commercial or interpersonal interaction); calculate an operation time of the plant device on the basis of the collected operation data (evaluation; determine (the amount or number of something) mathematically), determine the operation mode of the plant device on the basis of the operation time (evaluation); calculate the number of starts of the plant device on the basis of the collected operation data (evaluation; determine (the amount or number of something) mathematically), determine the operation mode of the plant device on the basis of the operation time and the number of starts (evaluation); determine an operation state of the plant device on the basis of the operation data (evaluation), present guidance information according to the operation state and the operation mode (opinion or judgement; commercial or interpersonal interaction); acquire information about a department belonging to an operation organization of the plant (observation; commercial or interpersonal interaction), 2 present the guidance information according to the information about the department (opinion or judgement; commercial or interpersonal interaction); present guidance information for prompting staff to attend a lecture of an educational service according to the information about the department and the operation mode (opinion or judgement; commercial or interpersonal interaction); present guidance information for prompting staff to attend a lecture of an educational service required for a generation in accordance with the generation of the staff belonging to the operation organization (opinion or judgement; commercial or interpersonal interaction); acquire lecture attendance history information about an educational service of a lecture that staff belonging to the operation organization has attended (observation; commercial or interpersonal interaction), present guidance information for prompting the staff to receive education on the basis of the lecture attendance history information about the educational service (opinion or judgement; commercial or interpersonal interaction); compare information about an operation organization of another plant with information about an operation organization of a current plant (evaluation), present guidance information for a personnel composition of the operation organization of the current plant on the basis of the comparison (opinion or judgement; commercial or interpersonal interaction); display guidance information (opinion or judgement; commercial or interpersonal interaction); and present the guidance information according to an operation mode of a plant device (opinion or judgement; commercial or interpersonal interaction).  Each of these steps or tasks is practically and reasonably performable by mental process, commercial/interpersonal interaction and/or mathematical concept, as indicated for each step or task above.  But for the generic recitation of computer components (i.e., various “units” or “system” or “computer” program) performing these steps, the claims do not preclude a person or persons from performing these steps or tasks.  The recitation of these computer-based elements does not negate the mental nature of this limitations because the claim here merely uses this generic computer environment as a tool to perform the otherwise mental process. See October Update at Section I(C)(ii).  Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited evaluation and calculation steps, the use of such physical aid does not negate the mental nature of this limitation.  Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., “operation data collection unit”, “operation mode determination unit”, and “guidance information presentation unit” in claim 1;  “operation time calculation unit”  and “operation mode determination unit” in claim 2; “number-of-starts calculation unit” and “operation mode determination unit” in claim 3; “operation state determination unit” and “guidance information presentation unit” in claim 4; “operation organization information acquisition unit” and “guidance information presentation unit” in claim 5; “guidance information presentation unit” in claims 6 and 7; “lecture attendance information acquisition unit” and “guidance information presentation unit” in claim 8; “organization information comparison unit” and “guidance information presentation unit” in claim 9; “guidance information presentation system” in claim 10; “non-transitory computer readable medium storing a program for causing a computer of a guidance information presentation system to function as: a means” in claim 11; and “guidance information presentation device comprising: a display means” in claim 12 configured to perform the judicial exception identified above) are recited at a high level of generality in a result-based manner.  That is, each claim is defined by a generic placeholder in conjunction with a result or function to be achieved with no further detail whatsoever regarding how the result or function is achieved.  These generically recited computer components (i.e., “unit”, “program” or “system”) represent no more than mere instructions to apply the judicial exceptions on a computer.  It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer components identified above does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).  There is no apparent improvement to computer functionality or other technology based on the lack of detail further defining these generic computer components in the claims.  Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  Therefore, the claims are directed to an abstract idea.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as identified in prong 2 above, the additional elements are recited at a high level of generality, and thus do not offer meaningful limitations beyond generally linking the abstract idea(s) to a technological environment.  The technological environment, namely the computer components (i.e., various “units”, a “system”, a “display means”) recited for performing the judicial exception, are interpreted as well-known, routine and conventional as evidenced by the lack of further detail in the specification showing these features are sufficiently well-known as it does not require a description of the particulars to satisfy 35 USC 112(a) (see par. 0024: describing the computer as a “personal computer (PC) provided in the maintenance department”).  The claimed computer components recite result-based steps with no further definition describing the underlying functionality of the computer system, and thus are akin to using the words “apply it” to any general purpose system in order to automate an otherwise manually performed process through mental process, commercial/interpersonal interaction, and/or determination (the amount or number of something) mathematically.  Mere automation of manual processes, as the additional elements of the present claims are performing, have been indicated by the court as not a technical improvement (such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)).  Together or individually, the claimed additional elements do not offer any apparent improvement to computer functionality or other technology, nor do they recite a particular machine based on the generic nature which they are claimed.    Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1 and 3-11 are not directed to patent eligible subject matter.


RESPONSE TO ARGUMENTS
35 USC 101 – Rejections
Applicant's arguments filed 5/18/22 have been fully considered but they are not persuasive.
In response to Applicant's argument (i.e., the claims of the present application do not fall within any of the groupings enumerated in the 2019 101 Guidelines […] Similar to the USPTO's conclusions in the above-discussed Example 38, claim 1 of the instant application does not explicitly recite a mathematical relationship, formula, or calculation.), Examiner respectfully disagrees and directs Applicant to the rejection above.  Further, the claim expressly requires “calculating” which means to determine (the amount or number of something) mathematically, and thus necessarily requires a mathematical step.  The MPEP defines mathematical concepts which constitute a judicial exception as mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).  In this case, the claims recite a limitation that requires mathematical calculation(s).  Although Applicant states that a formula is not expressly claimed, this is only one type of mathematical concept, and the claim necessarily requires a mathematical calculation by stating that an operation time (i.e., a value) is calculated on the basis of collected operation data in claim 1, 10 and 11.  Applicant’s reference to Examples 38 and 41, which Examiner notes are hypothetical and only intended to be illustrative of the claim analysis under 2019 PEG and state that other fact patterns may have different eligibility outcomes, do not expressly claim a step of calculating a value, as is recited in the present claims.  Therefore, examples 38 and 41 are not analogous fact patterns.  Therefore, Applicant’s arguments are not persuasive and the rejection under 35 USC 101 is maintained.
In response to Applicant's argument (i.e., Examiner does not provide any supporting rationale as to how the detailed and varied features claimed in the present application are analogous to other ideas identified as abstract in Examples provided by the USPTO in connection with the 2019 101 Guidelines or in associated court decisions. In fact, the Examiner's unsupported conclusions in the instant application are similar to another Examiner's unsupported assertion of an abstract idea that was at issue in a recent Decision on Appeal by the USPTO's Patent Trial and Appeal Board ("PTAB") in Appeal No. 2017-010856 for U.S. Patent Application No. 14/062,126.), Examiner respectfully disagrees and directs Applicant to the rejection above.  Further, Examiner clearly identifies the steps claimed which can be practically performed by mental process or certain methods of human activity.  Additionally, the calculating steps in particular require a mathematical determination of a value, and thus also fall into one of the judicial exception groupings.  Applicant’s citation to a PTAB decision is not binding on the present claims, which is not a precedential decision, nor does it share the same fact pattern of the present claimed invention.  Moreover, the assertion that the claims include “detailed and varied features” relates to the abstract idea itself.  The claims are silent as to technical detail for achieving the stated result-based functions, and thus are not analogous to the claims found eligible in the cited PTAB decision.    Moreover, Applicant is directed to the rejection above, which gives appropriate consideration to the claim limitations, both individually and as a whole.  Additionally, certain methods of organizing human activity are not limited to only fundamental economic concept or commercial and legal interaction as these are merely examples (see MPEP 2106.04(a) defining certain methods of organizing human activity as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Applicants statement that specific and novel combination of features in which particular advantages directly result from the specifically claimed features, as will be discussed in detail in the next section of these remarks with regard to Step 2A, Prong Two of the eligibility analysis under the 2019 101 Guidelines and that claim 2 is directed to patent eligible subject matter because it was not previously rejected under 102 or 103 amounts to a conclusory statement, and as made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016).  Applicant’s assertion that the use of the claimed features provide specific technological improvements over conventional guidance information presentation systems and methodologies that cannot be characterized as involving a fundamental economic concept or commercial and legal interaction, as set forth in the 2019 101 Guidelines. It is thus evident that such a novel combination of features could not be characterized as merely being a "fundamental" economic practice to any extent is conclusory, and does not actually identify any technological improvement or the claim limitation(s) that provide a technological improvement. Therefore, Applicant’s arguments are not persuasive and the rejection under 35 USC 101 is maintained.
In response to Applicant's argument (i.e., these claimed features of the present application do not cover features that "could be practically performed by mental process," as asserted at page 5 of the Office Action. More particularly, it is evident, from the following portions of the disclosure of the present application, that such features could not be performed in the human mind [citing to par. 0021, 0025 of the specification]), Examiner respectfully disagrees and directs Applicant to the rejection above.  Further, Applicant has not identified which “claimed features” being referred to, nor is there any explanation beyond citing to par. 0021 and 0025 to support the conclusion that the claimed steps identified in Step 2A, Prong 1 above cannot be practically performed by mental process.  The cited passages, like the claims themselves, merely refer to steps that can be accomplished through observation, evaluation and judgement through mental steps by a human thinking, and to the extent that additional computer-implemented features are described, they do not offer meaningful limitations beyond generally linking the abstract idea to a field of use, generically reciting computer components to implement the judicial exception.  Therefore, Applicant’s arguments are not persuasive and the rejection under 35 USC 101 is maintained.
In response to Applicant's argument (i.e., It is evident that the subject features recited in both the previous form of claim 1, and especially as amended in this paper, could not practically be performed in the human mind without the associated hardware and the assistance of a special purpose computer programmed to apply the specialized algorithms disclosed in the specification of the present application and recited in the claims), Examiner respectfully disagrees and directs Applicant to the rejection above.  Further, Applicant’s arguments are not commensurate in scope with the claimed invention, which requires no special purpose computer programmed to apply specialized algorithms, but instead recites computer components recited at a high level of generality, with no technical detail which could reasonably be interpreted as a particular machine or improvement to the functionality of said generic computer.  Moreover, the specification does not actually define what constitutes said algorithm, and thus does not preclude a human from performing the process in their head by mental evaluation.  Again, Applicant cites to passages from the specification (par. 0032, 0041-0043) without any explanation.  Further, Examiner notes that the subject matter described in these passages is not reflected in the claims, which do not require any particular algorithm.  Moreover, the specification does not actually define what constitutes said algorithm, and thus does not preclude a human from performing the process in their head by mental evaluation.  Moreover, Applicant’s citation to par. 0057 is neither commensurate in scope with the actual claims, which do not require the same detail of physical computer components, nor do they offer any meaningful limitations beyond generally linking the abstract idea identified in Step 2A, Prong 1 in the rejection above to components of a general-purpose computer.  Therefore, Applicant’s arguments are not persuasive and the rejection under 35 USC 101 is maintained.
In response to Applicant's argument (i.e., similar to the factual scenario in the above-discussed Ex Parte Smith, the specification describes particular advantages of the claimed inventions [citing to par. 0005 and 0019]), Examiner respectfully disagrees and directs Applicant to the rejection above.  Further, par. 0005 merely explains the novelty or non-obviousness with respect to different patent documents, and does not identify a technical solution to a technical problem.  Nor do the claims recite a technical solution to a technical problem.  The claims are silent as to any particular machine or improvement to the functionality of the machine or other technology, but instead merely refer to generic computer components in conjunction with a result to be achieved.  Moreover, providing guidance information according to current situations and needs of staff of plant operation organization describe the abstract idea itself as it is recited at such a high level of generality that the providing such guidance merely describes the abstract idea of providing a judgement or opinion by one person to another, thus falling into the mental process (judgement or opinion) and certain methods of organizing human activity (interpersonal interaction, teaching, instruction) judicial exception grouping.  Applicant cites to par. 0040 and 0045 as well, asserting the described advantages directly result from the specifically claimed features, without actually identifying a technical improvement or which claim limitation or combination of limitations provide such advantages, thus amounting to a conclusory statement.  Moreover, to the extent these cited passages do describe some “advantage”, they are describing an advantage of the abstract idea itself, such as provide guidance information according to needs of the staff of each department and staff of each department can carry out business with reference to knowledge suitable for the life stage, which are not the result of a technical solution as the claims merely describe the process in a result-based manner with no further technical detail.  This is not analogous to the fact pattern of Ex Parte Smith, which Applicant conclusively with no support or explanation states is similar to the facts of the present claims.  Finally, Applicant restates claim 1 in its entirety and asserts that It is thus evident from at least the above-underlined portions of claim 1 that the claims of the present application are therefore directed to a particular, limited application of a guidance information presentation system including an operation data collection unit that is configured to collect operation data of a plant, an operation time calculation unit that is configured to calculate an operation time of a plant device provided in the plant on the basis of the collected operation data, and an operation mode determination unit that is configured to determine an operation mode of the plant device on the basis of the calculated operation time, and thus they do not monopolize any abstract idea in practice. Both the underlined portions of the restated claim 1 and Applicant’s asserted “particular, limited application” recites each of the additional elements defined as various units to perform a result-based function.  The claims are silent as to any particular machine, nor any particular technical improvement by defining the claims with technical detail which offers meaningful limitations beyond generally linking the abstract idea to a field of use.  Moreover, but for the recited additional elements, which are identified in the rejection above, the steps being claims (i.e., collect operation data of a plant; calculate an operation time of a plant device provided in the plant on the basis of the collected operation data; determine an operation mode of the plant device provided in the plant on the basis of the calculated operation time; and present guidance information according to the operation mode, the guidance information comprising instructions that when implemented support operation of the plant by a plant operator” are steps that can be easily carried out through a person in a plant environment through mental process and/or by human actions between two or more individuals through interpersonal interaction.  Therefore, Applicant’s arguments are not persuasive and the rejection under 35 USC 101 is maintained.
In response to Applicant's argument (i.e., Applicant respectfully submits that the features of the amended claims of the present application are not well-understood, routine, and conventional [and] for the reasons discussed in the previous section with regard to integration of any judicial exception into a practical application via its meaningful additional limitations, Applicant respectfully submits that amended claim 1 thus includes additional features that add significantly more than any alleged judicial exception itself), Examiner respectfully disagrees and directs Applicant to the rejection above.  Further, the response to the arguments regarding Prong 2 above are incorporated herein by reference.  Applicant restates the same arguments as above, and thus for the same reasons given above, Applicant’s arguments are not persuasive. Therefore, Applicant’s arguments are not persuasive and the rejection under 35 USC 101 is maintained.
In response to Applicant's arguments (i.e., Claims 10 and 11 are amended to recite similar features as amended claim 1 and are thus eligible for similar reasons as claim 1. Claims 3-9 would be eligible by virtue of their dependencies.), Examiner respectfully disagrees and directs Applicant to the rejection and previous response to arguments above.  Therefore, Applicant’s arguments are not persuasive and the rejection under 35 USC 101 is maintained.
35 USC 112 – Interpretation
In response to Applicant's argument (i.e., no particular non-structural terms are utilized to describe the subject features. Instead, the claimed "operation data collection unit," "operation mode determination unit," "guidance information presentation unit," "operation time calculation unit," "number-of-starts calculation unit," "operation state determination unit," "operation organization information acquisition unit," "lecture attendance information acquisition unit," "organization information comparison unit," and "guidance information presentation system" features each clearly identify the structure by its function as discussed at the above-quoted portion of MPEP § 2181.I.A.), Examiner respectfully disagrees and directs Applicant to the rejection above.  Further, a “unit” is a generic placeholder because it is a nonce term without a definite corresponding structure, and as claimed, each “unit” is recited to perform a result or function.   Even Applicant’s argument fails to identify a single “structure” corresponding to any of these limitations.  Instead, Applicant generically and conclusively states that One having ordinary skill in the subject art would understand that each of the claimed terms […] each denotes structure as per the supporting description in the specification [and] features has a respectively known structural meaning in the subject art even though each may respectively cover a broad class of structures in the manner discussed in the foregoing discussion, without any further citation to the specification or indentation what the supposed structure for each limitation is.  Therefore, Applicant’s arguments are not persuasive and the rejection under 35 USC 101 is maintained.
Information Disclosure Statement
In response to Applicant's argument that the IDS filed 3/29/21 complies in full with the requirements of 37 CFR 1.98(a)(3)(i) and MPEP 609.04(a)(III), Examiner respectfully disagrees, as MPEP 609.04(a)(III) states that the English language equivalent application should be separately listed and identified as an English language equivalent in the information disclosure statement.  Although document AA is separately listed, there is no indication that it is “an English language equivalent” of document BD.  Instead, the IDS only states that document BD “Corresponds to AA” which does not necessarily mean equivalent.  If document AA is an English language equivalent of document BD, then Examiner suggests providing that in the additional information section in a refiled IDS.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715